DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 15/386,823 filed on 12/21/2016.

Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 05/04/2016, as Application No. 62/331,630.

Information Disclosure Statement
The information disclosure statements filed 01/30/2019, 04/26/2019, 09/09/2019, 07/21/2020 and 01/21/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harun Yiman on behalf of attorney Maeng Ho-Shin on 04/19/2022.
Independent claim 1 is amended to include the limitation of part of dependent claim 6 and the entirety of dependent claim 10. Also, independent claim 17 is amended to include the limitation of the entire dependent claim 10. Please note that dependent claim 10 is further modified as follows: “wherein the adhesion part is located between the upper portion of the shield dam and a seating portion of the shield cover”. Accordingly, dependent claim 10 is canceled. See below.

Proposed Examiner’s Amendments for Application 16/262,080
1.	(Currently Amended)	A hollow shielding structure for different types of circuit elements, the hollow shielding structure comprising:
a printed circuit board (PCB) on which at least one element is mounted; 
a shield dam surrounding the at least one element; and 
a shield cover configured to:
electrically couple to an upper portion of the shield dam, and 
cover the at least one element, 
wherein a gap is formed between the at least one element and the shield cover,
wherein the shield dam and the shield cover are electrically coupled through a conductive adhesion part, and 
wherein the adhesion part is located between the upper portion of the shield dam and a seating portion of the shield cover.

2.	(Original)	The hollow shielding structure as claimed in claim 1, wherein a step is formed in a portion of the shield cover.

3.	(Original)	The hollow shielding structure as claimed in claim 2, wherein the step is formed in a portion of the shield cover close to the shield dam.  

4.	(Original)	The hollow shielding structure as claimed in claim 2, wherein the step is formed along an edge portion of the shield cover.

5.	(Original)	The hollow shielding structure as claimed in claim 2, wherein a height of the shield cover is smaller than that of the at least one element.

6.	(Currently Amended)   The hollow shielding structure as claimed in claim 1


7.	(Original)	The hollow shielding structure as claimed in claim 6, wherein a plurality of slots in which the adhesion part flows are formed in the shield cover.
 
8.	(Original)	The hollow shielding structure as claimed in claim 7, 
wherein a plurality of seating portions comprises:
a first portion in contact with the upper portion of the shield dam, and 
a side of the shield dam and a second portion bent from an edge of the first portion are formed in the shield cover, and 
wherein the plurality of slots is formed in the plurality of seating portions.

9.	(Original)	The hollow shielding structure as claimed in claim 8, wherein the plurality of slots is configured to: 
penetrate the first portion, or 
simultaneously penetrate the first portion and the second portion.

10.	(Cancelled) 

11.	(Original)	The hollow shielding structure as claimed in claim 1, wherein the shield cover comprises a conductive metal material.

12.	(Original)	The hollow shielding structure as claimed in claim 1, wherein the shield cover comprises:
a conductive tape attached to the shield dam; and 
a shape maintenance layer configured to maintain a shape of the conductive tape. 

13.	(Original)	The hollow shielding structure as claimed in claim 1, wherein at least one air discharge hole is formed in the shield cover. 

14.	(Original)	The hollow shielding structure as claimed in claim 1, 
wherein the shield dam comprises a conductive material, and 
wherein the shield dam is coupled to a ground pad formed in the PCB.

15.	(Original)	The hollow shielding structure as claimed in claim 14, wherein the shield dam is continuously or discontinuously coupled to the ground pad formed in the PCB. 

16.	(Original)	The hollow shielding structure as claimed in claim 1, 
wherein the shield dam comprises a shield dam formed through three-dimensional (3D) printing. and 
wherein the shield dam has an aspect ratio such that a height of a cross section in the shield dam is larger than a width of the cross-section. 

17.	(Currently Amended)	A hollow shielding structure for different types of circuit elements, the hollow shielding structure comprising:
a printed circuit board (PCB) on which at least one element is mounted; 
a shield dam surrounding the at least one element; 
a shield cover configured to be spaced from a top of the at least one element and covers the at least one element; and 
an adhesion part configured to electrically couple the shield dam and the shield cover,
wherein a step is formed in the shield cover so that a portion of the shield cover which is in contact with the shield dam is located lower than a remaining portion thereof, and
wherein the adhesion part is located between the upper portion of the shield dam and a seating portion of the shield cover.

Allowable Subject Matter
Claims 1-9, 11-17 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A hollow shielding structure for different types of circuit elements, the hollow shielding structure comprising: a printed circuit board (PCB) on which at least one element is mounted; a shield dam surrounding the at least one element; and a shield cover configured to: electrically couple to an upper portion of the shield dam, and cover the at least one element, wherein a gap is formed between the at least one element and the shield cover, wherein the shield dam and the shield cover are electrically coupled through a conductive adhesion part, and wherein the adhesion part is located between the upper portion of the shield dam and a seating portion of the shield cover.
          Therefore, claim 1 and its dependent claims 2-9, 11-16 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 17 with the allowable feature being; A hollow shielding structure for different types of circuit elements, the hollow shielding structure comprising: a printed circuit board (PCB) on which at least one element is mounted; a shield dam surrounding the at least one element; a shield cover configured to be spaced from a top of the at least one element and covers the at least one element; and an adhesion part configured to electrically couple the shield dam and the shield cover, wherein a step is formed in the shield cover so that a portion of the shield cover which is in contact with the shield dam is located lower than a remaining portion thereof, and wherein the adhesion part is located between the upper portion of the shield dam and a seating portion of the shield cover.
          Therefore, claim 17 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847